Citation Nr: 0810875	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-31 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  His awards and decorations included the Purple 
Heart Medal, the Silver Star Medal, and the Bronze Star.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2005 and February 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.


FINDING OF FACT

Throughout the initial evaluation period, the social and 
occupational impairment from the veteran's PTSD has more 
nearly approximated total than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
post-traumatic stress disorder are met throughout the initial 
evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  

2.  The issue of entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is moot.  Vettese v. Brown, 7 Vet App. 31 
(1994); Holland v. Brown, 6 Vet App. 443 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking a higher initial disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
He is also seeking a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.
As the veteran's PTSD claim is being granted in full, and as 
the claim of entitlement to TDIU is being dismissed as moot, 
the Board will not include a discussion of the RO's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) at this time, as any failure of VA to properly 
implement the VCAA has necessarily been nonprejudicial with 
respect to these claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).


Analysis

The veteran contends that the symptomatology associated with 
his PTSD results in total occupational and social impairment.

Under Diagnostic Code 9411, a 50 percent rating for PTSD is 
warranted if it is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scores are based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The veteran was assigned a GAF score of 55 in a November 2004 
outpatient treatment record.  He was assigned a GAF score of 
55 in a January 2005 outpatient treatment record.  A July 
2005 VA examination report reflects that the veteran was 
assigned a GAF score of 45, and the examiner stated that the 
veteran's symptomatology was in the serious range.

The Board acknowledges that the results of the July 2005 VA 
examination and outpatient treatment records do not indicate 
that the veteran experiences all of the symptoms associated a 
100 percent rating.  Specifically, in the July 2005 
examination, the examiner found the veteran's appearance was 
neat, clean and casual.  His remote memory was good and his 
immediate and recent memories were satisfactory.  He was 
oriented to all spheres.  His thought process production was 
spontaneous and abundant.  He did have rambling and 
repetitive rambing; however, the veteran could be goal 
directed and relevant when refocused by examiner.  He had no 
delusions, ideas of reference, or feeling of unreality.  

However, the Court has held that the symptoms enumerated 
under the schedule for rating mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Thus, a finding that there is total occupational and social 
impairment is sufficient to warrant a 100 percent rating even 
though the specific symptoms listed for a 100 percent rating 
are not manifested.  

In this case, the veteran has reported on numerous occasions 
that he has episodes of physical outbursts of temper in the 
work setting.  In November 2004, the veteran noted that he 
had just been laid off from his job a month and half earlier.  
In a January 2005 outpatient treatment record, the veteran 
was diagnosed with severe PTSD.  Over the years, the veteran 
did not advance in his job and stepped down from a vice 
president position due to stress.  During a July 2005 VA 
examination, the veteran stated that his temper is verbal but 
that he will also throw objects.  He reported a long history 
of problems with anger and irritability.  When he came back 
from the war, the veteran had an episode where he put his 
hands around his wife's neck.  The examiner noted that 
inappropriate behavior for this veteran relates to anger and 
irritability which is regular in occurrence.  The examiner 
found that the veteran's PTSD to be in the serious range.  
The veteran testified during the Travel Board hearing that he 
felt pressured out of his job.  

With respect to social impairment, the veteran has friends 
and is involved with military-related organizations, but the 
veteran also reported during the July 2005 examination that 
he gets irritated and aggravated with his wife two to three 
times a week where he will yell or holler.  

In the Board's view, the evidence adequately establishes that 
the social and industrial impairment from the veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas throughout the initial evaluation period.  Accordingly, 
a 100 percent rating is warranted throughout the initial 
evaluation period.

A TDIU rating contemplates that the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (2007).  Since the veteran 
is entitled to a 100 percent rating for his PTSD on a 
schedular basis; and, as the total rating has been made 
effective for the entire period encompassing the TDIU claim, 
the claim for a TDIU is rendered moot.  See Vettese, 7 Vet 
App. 31 ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland, 6 Vet App. 
443.


ORDER

A 100 percent disability rating for PTSD is granted from the 
effective date of service connection, subject to the criteria 
applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


